Citation Nr: 1134553	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-50 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in November 2010.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a bilateral knee disorder and for hepatitis B being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was denied in a March 1969 rating decision, notice of which was provided the same month, and from which the Veteran did not file an appeal.

2.  The evidence added to the record since the March 1969 rating decision is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 1969 rating decision, which denied entitlement to service connection for a bilateral knee disorder, is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA),

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claim addressed herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ denied service connection for a bilateral knee disorder in a March 1969 rating decision.  Notice of the determination, and the Veteran's appellate rights, were issued the same month.  No appeal, however, was completed as to determination.  As such, the decision is final.  38 U.S.C.A. § 7105.  Nevertheless, as noted above, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in March 1969, the record included the service treatment records, statements from the Veteran, and post service medical records.  The AOJ determined the evidence did not establish aggravation of a preexisting bilateral knee disorder.  Since the determination, the Veteran has applied to reopen his claim of entitlement to service connection for a bilateral knee disorder.  The evidence submitted since the prior final denial is new and material.  
In that regard, a March 2001 private record notes left knee strain, an October 2004 record reflects joint arthritis, and the Veteran testified that in addition to having had increased knee pain during service, his doctor stated he possibly had a touch of arthritis in the knees.  Transcript at 5-11 (2010).  The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The evidence submitted since the prior final denial in March 1969 pertaining to a bilateral knee disorder is new and material.  Thus, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for a bilateral knee disorder is granted.


REMAND

The Veteran asserts entitlement to service connection for a bilateral knee disorder and hepatitis B.  Having reviewed the evidence, the Board finds further development is necessary prior to appellate consideration of the claim.  

In regard to hepatitis B, a November 2010 letter from the Red Cross reflects a positive test result for hepatitis B core antibody screen (anti-HBc Total) in 1997.  The October 1966 service entrance examination report notes serology was "NR", and the Veteran testified that the only potential exposure he had was in association with an in-service inoculations and a tattoo.  Transcript at 13-15 (2010).  

As to the bilateral knees, the Board notes the October 1966 service entrance examination report notes a history of injury to the knees and that an x-ray examination was accomplished in June 1966.  The summary of defects section notes, "still has occasional stiffness with subjective sensations of crepitus" and his lower extremities were assigned a profile of "2".  On the accompanying medical history, the Veteran noted he injured his knee 7 years earlier while riding a bike when he hit a hay rake.  He added that he was refused service entrance in to the Reserves in June 1966 due to weak knees.  

Service treatment records reflect complaints pertaining to the left ankle and reflect that Ace bandage was applied.  The October 1968 separation examination report shows the lower extremities were normal, and were assigned a profile of "1".  On the accompanying medical history the Veteran indicated that he had or had had a trick or locked knee and the examiner noted knee pain and numbness with exercise prior to induction "- asymptomatic currently".  

The Veteran's original October 1968 claim notes the following:

Both Knees - 1960.

Aggr[a]vation - Filling sand bags forced me to squat a lot.  Repairing trucks & tires.  Standing water.  Now when I squat my knees go numb.  They did not do this prior to service.  They are stiff all the time now.  Probably all that damp weather caused some arthritis.  I know they [are] much worse now th[a]n when I w[en]t into service.  

A November 1968 VA examination report reflects the pertinent clinical history and provisional diagnosis entered was "old injuries - contusion [-] Arthralgia".  The report of examination notes the following:

History:

This 20-year old veteran, stock mover, was separated from active duty on October 7, 1968, after two years of service.  Sometime in 1960, he injured both knees when he ran into a hay rack while he was on his bicycle and smashed his knees against a metal bar.  He tried to get into an armored tank reserve unit but was turned down because of the history of knee disability.  While in basic training, his knees became worse.  He volunteered for service and was taken in.  He did have preinduction x-ray examination of the knees at the Medical Arts Building in Minneapolis.  He doesn't know the results of this examination.  While in service, his knees became worse, especially during basic training.  He was seen by the Medical Service but no treatment was given to him.  Now he states that his knees are some better than they were when he was in the service, but he seems to have poor circulation in his legs when he sits with his legs crossed or in a squatting position.  When he gets up from a squatting position, his knees feel stiff.  

EXAMINATION:

The veteran is a healthy-appearing young man who walks without a limp.  He is able to stand on his toes, walk on his heels and do a full knee bend without difficulty.  The appearance of the knees is normal.  There is no swelling or effusion.  There is no limitation of motion.  There is no abnormal mobility nor instability, and there is no crepitus present.  Physical examination of the knees is negative at this time.  

DIAGNOSIS:

History of injury, both knees; no orthopedic disease found.  

The impression of x-ray examination was noted to be normal right knee and normal left knee.  

A March 2001 private record reflects complaints of left knee pain since a fall in the snow two weeks earlier.  X-ray examination of the left knee was noted to be negative and the assessment was knee sprain.  In addition, a history of arthritis was noted in October 2004.  

In the September 2009 notice of disagreement, the Veteran asserted having problems with his knees throughout service, and testimony at the hearing was to the effect that he self-medicated his knee pain during service, and that after separation, his doctor stated that he possibly had a touch of arthritis in the knees.  Transcript at 5-11 (2010).  In addition, the Veteran testified that he had had to wear knee pads on a daily basis in order to stay employed as a plumber.  Id. at 17.  

A November 2010 private medical record submitted following the hearing notes a history of treatment for bilateral knee pain during the previous 10 years, with a diagnosis of patellofemoral syndrome in the right knee in March 2003 and a knee sprain in December 2009, complaint of knee pain in March 2010 with knee-x-ray examination noted to be normal.  Physical examination of the knees was noted to be normal.  

The Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board further notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service entrance and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The provisions of 38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  That is, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase, however, need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In this case, there is relevant evidence, and the evidence is insufficient for a determination.  Thus, the Veteran should be afforded a VA examination to determine whether a bilateral knee disorder or hepatitis B is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of any identified bilateral knee disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion as to whether any bilateral knee disorder (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether such clearly and unmistakably pre-existing bilateral knee disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either a or b above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that knee arthritis was shown during service or within the initial year after separation, or whether any bilateral knee disorder is related to in-service disease or injury or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for a VA gastroenterology examination to determine the nature or existence of hepatitis B.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that hepatitis B is related to in-service disease or injury or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  In light of the above, the claims should be readjudicated.  The AOJ should review any VA opinion obtained for completeness and adequacy and take any further development necessary in that regard before returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


